            Case 1:19-cv-01062-JL Document 17 Filed 07/20/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE


Anthony J. Fusco

       v.                                           Case No. 19-cv-1062-JL

US District Court-ME, District Judge




                                          ORDER


       After due consideration of the response and addenda thereto

filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated June 4, 2020.




                                               ____________________________
                                               Joseph N. Laplante
                                               United States District Judge

Date: July 20, 2020



Cc: Anthony J. Fusco, pro se
